Citation Nr: 1333254	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-39 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic sprain, lumbosacral spine, status post L5-S1 laminectomy and diskectomy (claimed as a back condition).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for cervical sprain with degenerative disc disease and herniated nucleus pulposus, C6-7 (claimed as a neck condition).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative arthritis and patellofemoral chondromalacia, both knees (claimed as a bilateral knee condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


INTRODUCTION

The Veteran had active service from March 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.

This matter was previously before the Board in May 2011 at which time it was remanded so to clarify whether the wished to be scheduled for a video conference hearing or a Travel Board hearing, and to schedule the desired hearing.  The case is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

In his September 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a hearing before the Board appearing at his local RO.  A hearing was scheduled in February 2011 at the RO, and the Veteran was given notice in a letter dated in January 2011.  However, before the hearing, the Veteran cancelled and requested the hearing be rescheduled due to a family medical emergency.  Additionally, he noted that he received the January 2011 notification letter on Saturday, February 12, 2011, three days before the scheduled hearing date.  

As the Veteran had not specified whether he wanted his rescheduled hearing to be before a Veterans Law Judge at the local RO or a video conference hearing; in May 2011, the case was remanded so to clarify his intentions regarding the requested hearing, and to have said hearing scheduled.

On July 12, 2011, the RO received notification from the Veteran that his mailing address had changed.  His current valid mailing address was provided.

In correspondence dated July 28, 2011, the RO notified the Veteran that he was scheduled for a video conference hearing before the Board on August 10, 2011.  However, this letter was sent to the Veteran's former mailing address that had previously been of record.

The Veteran did not appear at the video conference hearing that was scheduled on August 10, 2011.

It is evident that the Veteran did not appear for the scheduled video conference hearing because notice was inadvertently sent to his former mailing address.   Accordingly, the Board finds that the Veteran's initial request for a video conference hearing must be addressed.  To deny the Veteran another hearing would prejudice him because it would preclude him from exercising his right to a hearing on appeal.  38 C.F.R. § 20.700 (2013).  Another Board hearing, therefore, must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran at his most recent mailing address of record as set forth in his July 2012 correspondence and clarify whether he desires a Travel Board hearing or a Video Conference hearing. 

2.  The RO/AMC shall schedule the Veteran for a Travel Board hearing or a Video Conference hearing, whichever he indicated he desired, at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his most recent mailing address of record as set forth in his July 2012, as well as to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

